Filed pursuant to Rule 497 File No. 333-203683 CĪON INVESTMENT CORPORATION Supplement No.2datedFebruary 12, 2016 To Prospectus dated January 25, 2016 This supplement contains information that amends, supplements or modifies certain information contained in the accompanying prospectus of CĪON Investment Corporation dated January 25, 2016, as previously supplemented andamended(as so supplemented andamended, the “Prospectus”). This supplement is part of, and should be read in conjunction with, the Prospectus. The Prospectus has been filed with the U.S. Securities and Exchange Commission, and is available free of charge at www.sec.gov or by calling (877) 822-4276. Capitalized terms used in this supplement have the same meanings as in the Prospectus, unless otherwise stated herein. Before investing in shares of our common stock, you should read carefully the Prospectus and this supplement and consider carefully our investment objective, risks, charges and expenses. You should also carefully consider the “Risk Factors” beginning on page 31 of the Prospectus before you decide to invest in our common stock. MANAGEMENT On February 8, 2016, David J. Verlizzo tendered his resignation as our Chief Compliance Officer and Secretary to pursue other career opportunities, effective as of February 26, 2016. 1
